Order entered February 6, 2020




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01504-CV

                        IN RE ROBERT JOSEPH SCHMITT, Relator

                Original Proceeding from the 366th Judicial District Court
                                  Collin County, Texas
                           Trial Court Cause No. 296-81160-00

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s December 6, 2020 petition

for writ of mandamus.


                                                   /s/   AMANDA L. REICHEK
                                                         JUSTICE